The respondents have petitioned for a rehearing of the case the opinion in which appears ante, p. 327. All the grounds set forth in the petitions have been considered and found to be without merit. The petitions are denied under Rule 5. The concluding paragraph of the opinion was not intended to authorize an injunction against the filling of the streets within the district referred to, nor to restrict the superintendent of public works to a proceeding solely under R. L. Ohap. 83, nor to prevent him from proceeding in any other lawful manner. These matters may be adjusted in the decree.